DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
2.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.		The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)        the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)        the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)        the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


4.          	Claim limitations “and optical character (OCR) unit…..,” “a generation unit….,” “a confirmation unit….,”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (U.S. patent pub. 2003/0042319 A1).
Regarding claim 1: Moore discloses an image processing apparatus comprising:
an optical character recognition (OCR) unit configured to sequentially execute processing related to OCR on image data on a plurality of documents (figs. 2 and 3 element 318, and paragraphs 0026 and 0028);
a generation unit configured to select one of the plurality of documents subjected to the processing related to OCR, and to generate a recommendation content about an index to be assigned to the one selected document based on an index extraction rule (figs. 2 and 3 and paragraphs 0024 and 0025 regions of the documents are searched and data analyzed to create an index and/or table of contents for the documents. The system creates the indexes which are confirmed/verified or changed if errors found by a user. This is read as recommendation of the indexes since the user can change them at will.); and
a confirmation unit configured to present the generated recommendation content to a user and to assign an index to the one document based on an instruction from the user  (figs. 2 and 3 and paragraphs 0024 and 0025 regions of the documents are searched and data analyzed to create an index and/or table of contents for the documents. The system creates indexes for the documents then the indexes are either confirmed/verified or changed if errors are found by a user.),
Moore does not teach the feature of “wherein the processing to be executed by the OCR unit and processing to be executed by the confirmation unit are executed in parallel.” It would have been obvious to one ordinary skilled in the art to configure the system of Moore “wherein the processing to be executed by the OCR unit and processing to be executed by the confirmation unit are executed in parallel.” One ordinary skilled in the art would have been motivated to incorporate this feature in order to increase the speed of the system since multiple processes will be taking place simultaneously/in parallel. 
Regarding claim 2: The image processing apparatus according to claim 1, wherein the generation unit performs matching between the one selected document and a registered document and generates the recommendation content by using an index extraction rule identified based on a result of the matching (paragraphs 0041 and 0042, data is obtained from the document and matched with data in the temporary storage device, i.e. read as registered document, and then an index is created).
Regarding claim 3: The image processing apparatus according to claim 1, wherein in a case where the presented recommendation content is corrected based on an instruction from the user, the confirmation unit further updates or registers the index extraction rule (paragraph 0025).
Regarding claim 7: The image processing apparatus according to claim 1, wherein the processing related to OCR includes tilt correction, rotation correction, area selection processing, and OCR processing (paragraphs 0024, 0025, and 0028).
Regarding claim 8: The image processing apparatus according to claim 1, wherein the image data on the plurality of documents is image data obtained by scanning the plurality of documents using a scanner (paragraph 0035).
Regarding claim 9: The image processing apparatus according to claim 8, wherein the image data on the plurality of documents is obtained by dividing image data on a document basis, the image data being obtained by scanning the plurality of documents using the scanner (paragraphs 0024, 0025, and 0035).
Regarding claim 10: The image processing apparatus according to claim 9, wherein the division on a document basis is performed by recognizing one of a divider page or a front page of each document (paragraphs 0008, 0029, and 0030, wherein the subsections are recognized, i.e. read as a divider page). 
Regarding claim 11: The image processing apparatus according to claim 9, wherein the division on a document basis is performed by dividing image data every preset number of pages  (paragraphs 0008, 0029, and 0030, wherein the subsections are recognized, i.e. a subsection is a plurality of pages).
Regarding claim 12: see claim 1.
Regarding claim 13: See claim 1.

Allowable Subject Matter
6.		Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
July 30, 2022